Springs Medical I


PURCHASE AND SALE AGREEMENT

          THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered
into as of 10th day of November, 2006 (the “Effective Date”) by and between NTS
REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership, whose
address is 10172 Linn Station Road, Louisville, Kentucky 40223 (“Seller”), and
MERIDIAN REALTY INVESTMENTS, LLC, a Kentucky limited liability company, whose
address is 101 South Fifth Street, Louisville, Kentucky 40202 (“Purchaser”).


RECITALS:

          A.    Seller is the owner of a certain parcel of land located at 6400
Dutchmans Parkway, Louisville, Kentucky 40205, commonly known as “Springs
Medical Office Center I”, consisting of approximately 5.36 acres, all as more
particularly described in Exhibit “A” hereto (the “Land”), together with all
improvements located on the Land primarily consisting of a three-story medical
office building containing approximately 99,455 square feet of office space (the
“Improvements”). The Land and Improvements are collectively referred to herein
as the “Realty”.

          B.    Seller desires to sell, and Purchaser desires to acquire, the
Realty and other assets described herein in accordance with the provisions of
this Agreement.

          NOW, THEREFORE, in consideration of the mutual covenants and promises
herein set forth, the parties agree as follows:

          1.    Recitals. The foregoing recitals are true and correct and are
incorporated herein by this reference.

          2.    Purchase and Sale. Seller agrees to sell to Purchaser and
Purchaser agrees to purchase from Seller the following property and rights owned
by Seller:

  (a) the Realty, together with all easements, privileges, rights to lands lying
under any adjacent roadways, and all other appurtenances pertaining to or
accruing to the benefit of the Realty;


  (b) all tangible personal property owned by Seller located on and used
exclusively in the operation of the Realty, but excluding any personal property
belonging to any tenant in the Realty (the “Personal Property”);


  (c) all transferable licenses or permits, pertaining to ownership and/or
operation of the Realty and held by, or issued or granted to, Seller prior to
the Closing; and all existing transferable warranties or guaranties which will
extend beyond the Closing issued to Seller in connection with the building
systems, equipment and/or the Realty and the name “Springs Medical Office Center
I” (the “Intangibles”);


Page 1

--------------------------------------------------------------------------------

Springs Medical I

  (d) all assignable service contracts in connection with the maintenance and
operation of the Realty which will extend beyond the Closing Date and which are
listed on Exhibit “B” hereto (the “Contracts”); and


  (e) all of Seller’s right, title and interest as landlord in all leases, lease
amendments, lease guaranties and other agreements (“Leases”) with all persons
leasing, using or occupying the Realty or any part thereof (“Tenants”), a
complete list of which is incorporated into the rent roll attached hereto as
Exhibit “C”.


The Realty and all of the other property and rights described in this Paragraph
2 are hereinafter collectively referred to as the “Property”.

          3.    Purchase Price. The purchase price to be paid by Purchaser for
the Property (the “Purchase Price”) shall be Fifteen Million Seven Hundred Fifty
Thousand Dollars ($15,750,000). The Purchase Price shall be paid to Seller as
follows:

  $675,000 being the total Deposit referred to in Paragraph 4 of this Agreement,
which sum shall be paid to Seller at Closing or disbursed as otherwise provided
in this Agreement.


  $15,075,000 being the balance of the Purchase Price, at Closing, subject to
prorations and adjustments as hereinafter provided, to be paid by wire transfer
to Seller in immediately available federal funds.


Total $15,750,000
The parties agree that the Purchase Price is based upon the Property including a
Lease with Internal Medicine Group (or other Jewish Hospital affiliate) as
tenant for no less than 5,632 square feet of space in the Property, for a term
of not less than ten (10) years, at a rental rate equal to $21.00 per rentable
square foot in year one (increasing 2.5% per annum, compounded annually, for
years 2-10) commencing on or before April 15, 2007 (“Proposed Lease”). In the
event the Proposed Lease is not fully executed on or before December 18, 2006,
the Purchase Price shall be reduced by the sum of $600,000. In the event the
Proposed Lease is executed on or before December 18, 2006 on the terms outlined
above, except that it is for no less than 4,974 square feet of space in the
Springs Medical Office Center II, the Purchase Price shall be reduced by the sum
of ($100,000). Seller and Purchaser agree to negotiate, in good faith, a
mutually agreeable adjustment in the Purchase Price for the Property which is
reflective of the actual terms of the Proposed Lease when executed, if different
than those outlined above.

          4.    Deposit. To secure the performance by Purchaser of its
obligations under this Agreement, Purchaser will make a deposit of Six Hundred
Seventy Five Thousand Dollars $675,000 in the following manner: (i) within two
(2) business days after the Effective Date of this Agreement, Purchaser shall
deposit with Commonwealth Land Title Insurance Company (the “Escrow Agent”), the
initial sum (the “Initial Deposit”) of One Hundred Seventy Five Thousand Dollars
($175,000); and (ii) shall thereafter deliver the additional sum (the
“Additional Deposit”) of Five Hundred Thousand Dollars ($500,000) within two (2)
business days after the expiration of the Inspection Period (as hereinafter
defined). Upon expiration of the Inspection Period, the Initial Deposit and the
Additional Deposit shall both be non-refundable to Purchaser (unless Seller
shall default hereunder), but shall be applicable to the Purchase Price at

Page 2

--------------------------------------------------------------------------------

Springs Medical I

Closing. In the event Purchaser exercises its right to cancel the transaction as
provided for in Paragraphs 5 or 6 hereof, the Initial Deposit shall be returned
to Purchaser with any interest earned thereon. Seller agrees that upon
notification by Purchaser of Purchaser’s cancellation pursuant to Paragraphs 5
or 6, Seller will direct the Escrow Agent to return the Initial Deposit and
interest earned thereon to Purchaser. The Initial Deposit and the Additional
Deposit shall be sent by wire transfer to the Escrow Agent and held and
disbursed by the Escrow Agent as an earnest money deposit (collectively, the
“Deposit”) pursuant to the provisions of this Agreement. Any and all interest
accrued or earned thereon shall be paid to Purchaser except in the event of a
default by Purchaser, in which event all of the interest shall be disbursed to
Seller, together with the Deposit, as liquidated damages in accordance with the
default provisions below.

          5.    Title and Survey.

                    (a)    Seller has delivered to Purchaser, at Seller’s
expense, an ALTA Owner’s Title Insurance Commitment (“Commitment”) with respect
to the Realty in the amount of the Purchase Price issued by a title company
selected by Purchaser (the “Title Company”), and certified to a date no earlier
than thirty (30) days prior to the Effective Date. Seller has delivered to
Purchaser, at Seller’s expense, a survey of the Realty meeting the ALTA/ACSM
Minimum Standard Detail Requirements (2005) and having the following items from
Table A: 1, 2, 3, 4, 6, 7a, 7b, 7c, 8, 9, 10, 11a, 11b, 13, and 14. The survey
shall be certified to Purchaser, Title Company, Purchaser’s Lender and shall
contain a certification in the form attached hereto (the “Survey”). In the event
that the Survey shall disclose any of the following: (i) any encroachment upon
or from the Realty which adversely affects Purchaser’s intended use of the
Realty or which renders title to the Realty unmarketable; or (ii) any other
survey defect, such encroachment or other defect shall be treated in the same
manner as a title defect, and Purchaser shall be required to object to same in
writing on or prior to the end of the Title Review Period.

                    (b)    Purchaser shall have until 5:00 p.m. Eastern Standard
Time on November 21, 2006 (the “Title Review Period”) in which to examine the
Commitment, all underlying exception documents, and the Survey described above
and satisfy itself as to the marketability and status of Seller’s title. In the
event Purchaser notes any objections to the marketability of such title, or in
the event that there are any matters of record which, in Purchaser’s reasonable
judgment, materially interferes with the Purchaser’s use of the Realty as
currently used, Purchaser shall notify Seller in writing thereof prior to the
expiration of the Title Review Period. On or before five (5) days from receipt
of Purchaser’s notice of objections, Seller may, but shall not be obligated to,
obtain, as applicable, the issuance of an endorsement to the Commitment removing
such exceptions, or affirmative title insurance protection for such objections,
or to deliver to Purchaser Seller’s written affirmation (which shall be deemed a
cure hereunder) that Seller shall cause certain items referenced in Purchaser’s
notice of objections to be removed from the Commitment on or before Closing. If
Purchaser fails to deliver such notice to Seller within the Title Review Period,
Purchaser shall be conclusively deemed to have found title acceptable in all
respects, and to have agreed to purchase the Property without reduction in
purchase price or further obligation on the part of Seller. If Seller elects not
to provide for the cure or removal of any such objections or to obtain
affirmative title insurance protection for any such objections within such five
(5) day period, then, Purchaser shall have the right to cancel and rescind this
Agreement within five (5) days thereafter (it being intended that Purchaser’s
right to cancel within such time period under this Paragraph 5(b) shall end no
later than the end of the Inspection Period, as defined below) upon written
notice to Seller, and this Agreement shall

Page 3

--------------------------------------------------------------------------------

Springs Medical I

terminate, the Initial Deposit and interest thereon shall be returned to
Purchaser and the parties shall be released of any further obligations under
this Agreement except those which expressly survive such termination. If
Purchaser fails to terminate this Agreement in the manner set forth above, all
objections referred to in Purchaser’s notice of objections not so cured or
removed shall be deemed to be Permitted Exceptions, this Agreement shall remain
in full force and effect, and Seller shall not be deemed in default hereunder as
a result of its failure to cure or remove such objections. If Purchaser waives
in writing its objection to any matters described in its notice of objections,
such matter along with those matters not objected to in Purchaser’s notice of
objections shall be deemed to be Permitted Exceptions. For purposes of this
Agreement, “Permitted Exceptions” shall mean (i) general real estate taxes,
association assessments, special assessments, special district taxes and related
charges of record or disclosed in writing to Purchaser and not due and payable
as of the Closing Date; (ii) matters shown on the Commitment or Survey and not
objected to by Purchaser as provided above; (iii) title matters caused by the
actions of Purchaser; (iv) the Leases shown on the Rent Roll (defined below);
and (v) matters deemed to be Permitted Exceptions as provided above. All other
exceptions to title and Survey shall be referred to as “Unpermitted Exceptions.”

                    (c)    If, after the Inspection Period but prior to Closing,
Purchaser shall cause the Commitment to be updated and if such update should
reveal any matter rendering title to the Realty unsatisfactory to Purchaser
which was not disclosed on the original Commitment and was not caused by,
through or under Purchaser, Purchaser shall notify Seller of same within three
(3) business days of receipt of such update and the provision to Paragraph 5(b)
relating to objections shall apply with respect to such objection as if such
provisions were set forth herein in full.

      6. Due Diligence and Inspections.

  (a) Deliveries. Within five (5) days after the Effective Date, Seller shall
provide Purchaser with copies of the following (the “Due Diligence Materials”):


  (i) a current rent roll accurately disclosing the premises, the name of the
Tenant, the date the lease commenced and is due to expire, the current monthly
rental payment required to be paid by the Tenant, the amount of security deposit
required to be held by the Seller and any information concerning any tenant
improvement allowances or concessions (the “Rent Roll”) and copies of all
existing Tenant Leases;

  (ii) the Contracts;

  (iii) all documents evidencing the Intangibles with respect to the Property,
if any;

  (iv) the most current title insurance policies for the Realty and copies of
all exceptions listed therein;

  (v) the most recent survey of the Property, including any as-built survey;

  (vi) any environmental reports for the Property in Seller’s possession;

  (vii) operating statements for the Property for the past three (3) years and
all months in the current year;

  (viii) information concerning deposits for utilities;

Page 4

--------------------------------------------------------------------------------

Springs Medical I

  (ix) insurance loss history;

  (x) capital expenditures for 3 years;

  (xi) tenant improvement allowances schedule;

  (xii) CAM billings and reconciliations for past 2 years;

  (xiii) delinquency reports;

  (xiv) aging receivables;

  (xv) copies of all lease proposals outstanding; and

  (xvi) any default notices from tenants.

                    (b)    Inspection Period. Purchaser shall have until
5:00 p.m. Eastern Standard Time on November 21, 2006 (the “Inspection Period”)
to examine the materials provided for under Paragraph 6(a), and to make such
environmental, physical, zoning, land use and other examinations, inspections
and investigations of the Property or the use or operation thereof which
Purchaser may determine to make. Purchaser, and Purchaser’s agents and
contractors, shall have the right to enter upon the property at reasonable times
upon prior reasonable notice to Seller (which notice shall not be less than 48
hours with respect to tenanted portions of the property) and Seller shall
provide Purchaser, its agents and contractors with access to the Property to
conduct such inspections and/or investigations subject to the terms of any
Tenant Leases. Purchaser shall use its best efforts not to disturb any tenants
in making such inspections. All of the foregoing tests, investigations and
studies to be conducted by Purchaser shall be at Purchaser’s sole cost and
expense and Purchaser shall restore the Property to the condition existing prior
to the performance of such tests or investigations by or on behalf of Purchaser.
Purchaser shall defend, indemnify and hold Seller and any of its affiliates,
parents, shareholders, partners, members, employees, officers and directors of
Seller or Seller’s affiliate or parent (collectively referred to hereinafter as
“Affiliates of Seller”) harmless from any and all liability, costs and expense
(including without limitation) reasonable attorneys’ fees, court costs and costs
of appeal suffered or incurred by Seller or Affiliates of Seller for injury to
persons or property caused by Purchaser’s investigations and inspections of the
Property. Purchaser shall undertake its obligation to defend set forth in the
preceding sentence using attorneys selected by Seller, in Seller’s sole
discretion. The foregoing indemnity shall not include any claims, demands,
losses, costs or expenses resulting from the mere discovery by Purchaser or its
representatives of any existing hazardous substances merely revealed thereby.
Notwithstanding anything contained herein to the contrary, Purchaser covenants
and agrees that prior to commencing any such tests, studies or investigations,
Purchaser shall furnish to Seller certificates of insurance evidencing that
Purchaser and/or Purchaser’s agents or contractors performing any such
inspections or investigations are insured by general comprehensive liability
insurance policies from reputable and highly rated insurance companies licensed
in Kentucky with limits of not less than $1,000,000.00, and listing Seller and
Purchaser as additional insureds thereunder. Notwithstanding anything to the
contrary contained in this Agreement the provisions of this Paragraph 6(b) shall
survive Closing and any cancellation of this Agreement.

Purchaser may cancel this transaction by giving written notice of cancellation
to Seller and Escrow Agent prior to the expiration of the Inspection Period if
Purchaser reasonably determines that any of its inspections as provided for in
Paragraphs 6(a) and 6(b) reveal a condition or conditions that are unacceptable
to Purchaser. In the event Purchaser gives such written notice prior to the
expiration of the Inspection Period, the Escrow Agent shall return the Initial
Deposit and all interest earned thereon to Purchaser, whereupon the parties
shall be released from all further obligations under this Agreement except those
that expressly survive. In the event

Page 5

--------------------------------------------------------------------------------

Springs Medical I

Purchaser has not timely delivered written notice of cancellation in the manner
provided above, then the foregoing conditions precedent shall automatically be
deemed to be satisfied in full and waived by Purchaser, the Purchaser shall
deliver the Additional Deposit to Escrow Agent as provided in Paragraph 4 hereof
and the entire Deposit shall be non-refundable to Purchaser (unless Seller
defaults hereunder), but shall be applicable to the Purchase Price at Closing.

          7.    Seller’s Representations: Seller represents and warrants to
Purchaser as follows:

  (a) Authority. Seller is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is
qualified to do business in the Commonwealth of Kentucky. This Agreement and the
agreements and other documents to be executed by Seller at Closing pursuant to
this Agreement, when so executed and delivered, are and shall be legal, valid
and binding obligations of Seller and enforceable against Seller in accordance
with their terms. The execution, delivery and performance of this Agreement by
Seller is within its powers and have been duly authorized by all necessary
entity, action, and no consent of any other person or entity to such execution,
delivery and performance is required.


  (b) FIRPTA. Seller is not a “foreign person” within the meaning of the United
States tax laws and to which reference is made in Internal Revenue Code Section
1445(b)(2). At Closing, Seller shall deliver to Purchaser a certificate to such
effect.


  (c) Lawsuits. There are currently no lawsuits pending, or to the best of
Seller’s knowledge, threatened with respect to the Property that might
materially and detrimentally affect the ability of Seller to perform its
obligations under this Agreement.


  (d) Condemnation. Seller has received no notice of any condemnation or eminent
domain proceedings against or affecting the Property.


  (e) Zoning. Seller has not received notice of or citations with respect to any
violation of zoning and building codes.


The representations and covenants set forth in this Paragraph 7 above shall
survive Closing for a period of one (1) year. At Closing, Seller shall update
the representations set forth in this Paragraph 7 and re-certify same effective
as of Closing.

          8.    Purchaser’s Representations. Purchaser is a limited liability
company duly organized, validly existing and in good standing under the laws of
the Commonwealth of Kentucky. Purchaser represents and warrants to Seller that
this Agreement and the agreements and other documents to be executed by
Purchaser at Closing pursuant to this Agreement, when so executed and delivered
are and shall be legal, valid and binding obligations of Purchaser and
enforceable against Purchaser in accordance with their terms. The execution and
delivery of this Agreement and the performance of the obligations of Purchaser
hereunder are within its powers

Page 6

--------------------------------------------------------------------------------

Springs Medical I

and have been duly authorized by all necessary corporate or entity action and no
consent of any other person or entity to such execution, delivery and
performance is required.

The representations set forth in this Paragraph 8 shall survive Closing for a
period of one (1) year. At Closing, Buyer shall update the representations set
forth in this Paragraph 8 and re-certify same effective as of Closing.

          10.    “AS-IS,” WHEREIS,” General Disclaimer and Release. EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE SALE OF THE PROPERTY HEREUNDER IS
AND WILL BE MADE ON AN “AS IS,” “WHEREIS,” AND “WITH ALL FAULTS” BASIS, WITHOUT
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS, IMPLIED OR
OTHERWISE, INCLUDING ANY REPRESENTATION OR WARRANTY CONCERNING TITLE TO THE
PROPERTY, THE PHYSICAL CONDITION OF THE PROPERTY (INCLUDING THE CONDITION OF THE
SOIL OR THE IMPROVEMENTS), THE ENVIRONMENTAL CONDITION OF THE PROPERTY
(INCLUDING THE PRESENCE OR ABSENCE OF HAZARDOUS SUBSTANCES ON OR AFFECTING THE
PROPERTY), THE COMPLIANCE OF THE PROPERTY WITH APPLICABLE LAWS AND REGULATIONS
(INCLUDING ZONING AND BUILDING CODES OR THE STATUS OF DEVELOPMENT OR USE RIGHTS
RESPECTING THE PROPERTY), THE FINANCIAL CONDITION OF THE PROPERTY OR ANY OTHER
REPRESENTATION OR WARRANTY RESPECTING ANY INCOME, EXPENSES, CHARGES, LIENS OR
ENCUMBRANCES, RIGHTS OR CLAIMS ON, AFFECTING OR PERTAINING TO THE PROPERTY OR
ANY PART THEREOF. PURCHASER ACKNOWLEDGES THAT DURING THE DUE DILIGENCE PERIOD
PURCHASER WILL EXAMINE, REVIEW AND INSPECT ALL MATTERS WHICH IN PURCHASER’S
JUDGMENT BEAR UPON THE PROPERTY AND ITS VALUE AND SUITABILITY FOR PURCHASER’S
PURPOSES. EXCEPT AS TO MATTERS SPECIFICALLY SET FORTH IN THIS AGREEMENT: (A)
PURCHASER WILL ACQUIRE THE PROPERTY BASED SOLELY UPON ITS OWN PHYSICAL AND
FINANCIAL EXAMINATIONS, REVIEWS AND INSPECTIONS AND THE TITLE INSURANCE
PROTECTION AFFORDED BY THE TITLE POLICY, AND (B) WITHOUT LIMITING THE FOREGOING,
PURCHASER WAIVES ANY RIGHT IT MAY HAVE AT LAW OR IN EQUITY, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO SEEK DAMAGES FROM SELLER IN CONNECTION WITH THE
ENVIRONMENTAL OR PHYSICAL CONDITION OF THE PROPERTY.

EFFECTIVE AS OF THE CLOSING, PURCHASER SHALL BE DEEMED TO HAVE RELEASED SELLER
AND ALL AFFILIATES OF SELLER FROM ALL CLAIMS WHICH PURCHASER OR ANY AGENT,
REPRESENTATIVE, AFFILIATE, EMPLOYEE, DIRECTOR, OFFICER, PARTNER, MEMBER,
SHAREHOLDER OR OTHER PERSON OR ENTITY ACTING ON PURCHASER’S BEHALF OR OTHERWISE
RELATED TO OR AFFILIATED WITH PURCHASER (EACH, A “PURCHASER RELATED PARTY”) HAS
OR MAY HAVE ARISING FROM OR RELATED TO ANY MATTER OR THING IN CONNECTION WITH
THE PROPERTY EXCEPT FOR REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN,
INCLUDING THE DOCUMENTS AND INFORMATION REFERRED TO HEREIN, ANY CONSTRUCTION
DEFECTS, ERRORS OR OMISSIONS IN THE DESIGN OR CONSTRUCTION OF ALL OR ANY PORTION
OF THE PROPERTY AND ANY PHYSICAL OR ENVIRONMENTAL CONDITIONS, AND PURCHASER
SHALL NOT LOOK TO SELLER OR ANY AFFILIATES OF SELLER IN CONNECTION WITH THE
FOREGOING FOR ANY REDRESS OR RELIEF. THIS RELEASE SHALL BE GIVEN FULL FORCE AND
EFFECT ACCORDING TO EACH OF THE EXPRESS TERMS AND PROVISIONS HEREOF. AS USED IN
THIS AGREEMENT, THE TERM “ENVIRONMENTAL LAW” SHALL MEAN ANY FEDERAL, STATE
AND/OR LOCAL STATUTE, CODE, REGULATION, RULE, ORDINANCE, ORDER, STANDARD,
PERMIT, LICENSE, POLICY OR REQUIREMENT (INCLUDING CONSENT DECREES, JUDICIAL

Page 7

--------------------------------------------------------------------------------

Springs Medical I

DECISIONS AND ADMINISTRATIVE ORDERS) RELATING TO THE PROTECTION, PRESERVATION,
REMEDIATION OR CONSERVATION OF THE ENVIRONMENT OR WORKER HEALTH OR SAFETY, ALL
AS AMENDED OR RE-AUTHORIZED, OR AS HEREAFTER AMENDED OR RE-AUTHORIZED, INCLUDING
WITHOUT LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND
LIABILITY ACT (“CERCLA”), 42 U.S.C. § 9601 ET SEQ., THE RESOURCE CONSERVATION
AND RECOVERY ACT OF 1976 (“RCRA”), 42 U.S.C. § 6901 ET SEQ., THE EMERGENCY
PLANNING AND COMMUNITY RIGHT-TO-KNOW ACT (“RIGHT-TO -KNOW ACT”), 42 U.S.C. §
11001 ET SEQ., THE CLEAN AIR ACT (“CAA”), 42 U.S.C. § 7401 ET SEQ., THE FEDERAL
WATER POLLUTION CONTROL ACT (“CLEAN WATER ACT”), 33 U.S.C. § 1251 ET SEQ., THE
TOXIC SUBSTANCES CONTROL ACT (“TSCA”), 15 U.S.C. § 2601 ET SEQ., THE SAFE
DRINKING WATER ACT (“SAFE DRINKING WATER ACT”), 42 U.S.C. § 300(F) ET SEQ., THE
ATOMIC ENERGY ACT (“AEA”), 42 U.S.C. § 2011 ET SEQ., THE OCCUPATIONAL SAFETY AND
HEALTH ACT (“OSHA”), 29 U.S.C. § 651 ET SEQ., AND THE HAZARDOUS MATERIALS
TRANSPORTATION ACT (THE “TRANSPORTATION ACT”), 49 U.S.C. § 1802 ET SEQ. AS USED
IN THIS AGREEMENT, “HAZARDOUS SUBSTANCES” MEANS (1) “HAZARDOUS SUBSTANCES,” AS
DEFINED BY CERCLA; (2) “HAZARDOUS WASTES” AS DEFINED BY RCRA; (3) ANY
RADIOACTIVE MATERIAL INCLUDING, WITHOUT LIMITATION, ANY SOURCE, SPECIAL NUCLEAR
OR BY-PRODUCT MATERIAL AS DEFINED BY AEA; (4) ASBESTOS IN ANY FORM OR CONDITION;
(5) POLYCHLORINATED BIPHENYLS; AND (6) ANY OTHER MATERIAL, SUBSTANCE OR WASTE TO
WHICH LIABILITY OR STANDARDS OF CONDUCT MAY BE IMPOSED UNDER ANY ENVIRONMENTAL
LAW. NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE TERMS OF
THIS PARAGRAPH 9 SHALL SURVIVE CLOSING AND DELIVERY OF THE DEED AND ANY
TERMINATION OF THIS AGREEMENT.

          10.    Operations of Property Prior to Closing.

  (a) Prior to the Closing, Seller shall operate and maintain the Property in a
commercially reasonable manner and in accordance with Seller’s ordinary course
of business, subject to reasonable wear and tear, unless otherwise provided for
herein. Seller shall comply with all of its material obligations under the
Leases and Contracts through the Closing Date.


  (b) After the Effective Date, but prior to the expiration of the Inspection
Period, Seller must promptly notify Purchaser of any proposed new lease, lease
extension, lease renewal, lease modification or early lease termination
(collectively, “Leasing Actions”). No Purchaser consent shall be required for
Leasing Actions entered into after the Effective Date but before expiration of
Inspection Period. Seller shall provide a description of the proposed Leasing
Action to Purchaser containing all material terms of the proposed Leasing
Action.


  (c) Except as to the Proposed Lease and as otherwise specifically provided in
this Paragraph 10, after the expiration of the Inspection Period and prior to
Closing, Seller shall not enter into any new Leases or Contracts


Page 8

--------------------------------------------------------------------------------

Springs Medical I

    or any modifications, renewals or terminations of any existing Leases or
Contracts without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld, conditioned or delayed. If Purchaser does not
notify Seller in writing of its consent, approval or disapproval within five (5)
days after notice thereof from Seller, it will be presumed that Purchaser has
consented or approved such requested action.


  (d) Notwithstanding the foregoing, if Seller shall enter into any new Lease or
any renewal or expansion of any existing Lease between the Effective Date and
Closing (other than the Proposed Lease), and if Purchaser shall have approved
such Lease, or be deemed to have approved such Lease as provided in Paragraph
10(c), Purchaser agrees to be responsible for all out-of-pocket leasing costs
such as tenant improvement costs, tenant improvement allowances, leasing
commissions to unrelated third parties of Seller or agents affiliated with
Seller, and other leasing costs at the Property in connection with the new Lease
and any renewals, extensions and expansions of Leases which are permitted
hereunder; provided, however, that all such costs shall be prorated based upon
any rental income received by the Seller for periods up to and including the
Closing Date. Seller will be responsible for out-of-pocket leasing costs in
connection with the Proposed Lease pursuant to the provisions of Paragraph 14(d)
hereof. Purchaser shall reimburse Seller at Closing for such costs incurred
before the Closing Date and shall assume as of the Closing Date all such costs
not yet paid by Seller; provided that all such costs shall be prorated based
upon any rental income received by the Seller for periods up to and including
the Closing Date.


  (f) Seller agrees, at Seller’s sole cost and expense, to replace the roof at
the Property with a roof installed to the roof specifications listed on Exhibit
D hereto (the “Roof Specifications”), which Roof Specifications Purchaser hereby
agrees are acceptable to it. Prior to the expiration of the Inspection Period,
Seller shall obtain two (2) or more bids for the roof replacement based upon the
Roof Specifications and shall deliver copies of such bids to Purchaser. The roof
shall either: (i) be replaced by Seller using one of the bids obtained by Seller
(at Seller’s choice), after the expiration of the Inspection Period and prior to
the Closing Date, so long as Purchaser has not terminated or is not deemed to
have terminated this Agreement prior to the expiration of the Inspection Period;
or (ii) alternatively, if Purchaser determines and notifies Seller in writing
during the Inspection Period that the roof does not need to be replaced
immediately, Seller agrees to deposit into an escrow account established by
Purchaser’s lender, at Closing, an amount equal to the amount set forth in the
lowest bid obtained by Seller in accordance with the Roof Specifications for
replacement of the roof (the “Roof Funds”). The Roof Funds shall be held by
Purchaser’s lender pursuant to an escrow agreement to be entered into at Closing
between Seller,


Page 9

--------------------------------------------------------------------------------

Springs Medical I

    Purchaser and Purchaser’s lender, and shall be disbursed to pay the cost of
a new roof at such time that such roof has been installed and all lien waivers
have been obtained; provided, however, in no event shall the Roof Funds be held
in escrow for a period exceeding six (6) years after the anniversary date of the
Closing, and the Roof Funds, or any part thereof, remaining un-disbursed after
such date shall be returned to Seller (including interest thereon if held in an
interest-bearing account). If the cost of replacing the roof at any time exceeds
the amount of the Roof Funds, or if Purchaser’s lender requires an amount to be
escrowed for the roof which exceeds the Roof Funds, Purchaser shall be solely
responsible for such additional amounts, and Seller shall not, under any
circumstances, be responsible for any additional funds, costs or expenses
related to the replacement of the roof, in excess of the Roof Funds.


      11. Default Provisions.

  (a) In the event (i) Purchaser fails to make the Additional Deposit as and
required by the terms of this Agreement, and such failure continues for five (5)
days after written notice from Seller to Purchaser, or (ii) Purchaser fails to
close this transaction as and when required by the terms of this Agreement,
Seller may terminate this Agreement and Seller shall receive the Deposit,
together with all interest earned thereon, as Seller’s sole and exclusive remedy
and as agreed and liquidated damages, whereupon the parties shall be relieved of
all further obligations hereunder except only those that are expressly stated to
survive. Purchaser and Seller acknowledge and agree that actual damages are
difficult or impossible to ascertain and the Deposit, together with all interest
earned thereon, is a fair and reasonable estimation of the damages of Seller. If
Purchaser is in default of any of its other obligations hereunder or if any of
Purchaser’s representations or warranties set forth herein are untrue,
inaccurate or incorrect when made, Seller may pursue all legal and equitable
remedies for Purchaser’s default.


  (b) In the event of a default by Seller under this Agreement and such default
continues for five (5) days after written notice from Purchaser to Seller
detailing such default, then Purchaser shall have the right, as its sole and
exclusive remedy (except as otherwise provided): (i) to terminate this Agreement
by written notice to Seller and Purchaser shall receive a return of the Deposit
and any interest thereon, and, thereafter, Seller and Purchaser shall not have
further liability hereunder except for obligations which are expressly stated to
survive termination hereunder; or (ii) to seek specific performance of this
Agreement by Seller by commencing such action within ninety (90) days after the
occurrence of Seller’s default or be deemed to have waived such right.


Page 10

--------------------------------------------------------------------------------

Springs Medical I

      12. Indemnification.

  (a) Purchaser hereby agrees to indemnify, protect, defend and hold Seller
harmless from and against any claim, demand, obligation, loss, cost, damage,
liability, judgment or expense (including, without limitation, reasonable
attorneys’ fees, charges and disbursements) (collectively, “Claims”) arising out
of or in connection with (a) breach of any of Purchaser’s representations or
warranties set forth herein, (b) the breach of any of Purchaser’s covenants or
agreements set forth herein, or (c) the ownership, operation or maintenance of
the property after the Closing. Purchaser’s indemnification obligations under
this Paragraph 12(a) shall survive delivery of the deed and Closing for a period
of one (1) year after the Closing Date.


  (b) Seller hereby agrees to indemnify, protect, defend and hold Purchaser
harmless from and against any Claims arising out of or in connection with (a)
breach of any of Seller’s representations or warranties set forth herein, (b)
the breach of any of Seller covenants or agreement set forth herein, or (c) the
ownership, operation or maintenance of the property prior to the Closing.
Seller’s indemnification obligations under this Paragraph 12(b) shall survive
delivery of the deed and the Closing for a period of one (1) year after the
Closing Date.


          13.    Confidentiality. Purchaser agrees that until the closing,
except as otherwise provided herein or required by law, and except for the
exercise by Purchaser of any remedy hereunder, Purchaser shall (a) keep
confidential the pendency of this transaction and the non-public documents and
information supplied by Seller to Purchaser, and (b) disclose such non-public
information only to Purchaser’s agents, employees, contractors, consultants,
advisors, investment bankers, investors, partners or attorneys, as well as
lenders (if any) and title company personnel, with a need to know in connection
with Purchaser’s review and consideration of the property, provided that
Purchaser shall inform all persons receiving such information from Purchaser of
the confidentiality requirement and (to the extent within Purchaser’s control)
cause such confidence to be maintained.

          14.    Prorations, Deposits.

                    (a)    Rent, any amounts of additional rent or periodic
tenant charges under any tenant lease (exclusive of delinquent rents, but
including prepaid rents); refundable security deposits (which will be assigned
to and assumed by Purchaser and credited to Purchaser at closing); real estate
and personal property taxes; operating expenses of the Property, including
amounts payable under the Contracts; items of income and expense; and all other
proratable items shall be prorated as of 11:59 p.m. on the date of Closing.
Water, sewer, electricity, fuel and other utility charges will be apportioned
based upon meter readings taken as of the day immediately prior to Closing, but
Purchaser and Seller agree to pay their respective shares of all utility bills
received subsequent to Closing, prorated as of 11:59 p.m. on the date of
Closing. In

Page 11

--------------------------------------------------------------------------------

Springs Medical I

the event the real estate taxes for the year of Closing are unknown, the tax
proration will be based upon the taxes for the prior year reduced by the maximum
discount available for early payment, and at the request of either party, the
taxes for the year of Closing shall be reprorated and adjusted when the tax bill
for such year is received and the actual amount of taxes is known, which
obligation shall survive Closing. At Closing, Seller shall be reimbursed or
credited for and shall release and assign to Purchaser (and notify such
utilities of such assignment) all: (i) utility deposits, (ii) prepaid charges
under the Contracts, together with a credit for any deposits thereunder, and
(iii) such other reimbursements as are provided for in this Agreement.

                    (b)    Notwithstanding anything contained herein to the
contrary, payments by the Tenant under the Tenant Leases for utility costs,
operating expenses, insurance costs and other escalation charges (excluding real
estate tax payments and deposits) (collectively, the “Expense Contributions”)
shall be prorated as of 11:59 p.m. on the date of Closing, allocating each
payment ratably based on the number of days in the period to which the same
apply, and shall be paid upon receipt. Purchaser and Seller hereby acknowledge
and agree that Expense Contributions are billed to, and paid by, Tenants on the
basis of estimates of the expenses with respect to which Expense Contributions
are payable. If the final reconciliation of utility costs, operating expenses,
insurance costs and other escalation charges reveals a discrepancy from the
Expense Contributions made by Tenants, as between Purchaser and Seller, such
discrepancies shall, as promptly as possible, but in no event later than thirty
(30) days after the end of the calendar year in which Closing occurs be
allocated ratably on a per diem basis based on the period (before and including
as to Seller, or after, as to Purchaser, the date of Closing) to which it
applies. If either party shall have collected more than its share of such
charges as allocated pursuant to this paragraph, such party shall pay over to
the other the amount of such excess as promptly as possible after such sums have
been ascertained to pay. Notwithstanding the foregoing, as soon as reasonably
practical after December 31, 2007 (but in no event later than January 30, 2008),
Purchaser shall deliver an accounting and substantiation reasonably acceptable
to Seller covering all prorations under this paragraph, including any near end
or similar reconciliations of Expense Contributions.

                    (c)    Rents, additional rent and other tenant charges which
are delinquent as of Closing Date shall not be prorated as of the Closing Date.
After Closing, Purchaser shall include such delinquencies in its normal billings
and shall pursue the collection thereof in good faith after the Closing Date
(however, the Purchaser shall not be required to litigate or declare default in
any Lease). To the extent Purchaser receives any such delinquent rents, such
payments shall be applied first toward rents for the month in which Closing
occurs (and prorated in accordance with Paragraph 14(a)), and second to any
delinquent rents (and additional rent and other tenant charges which are paid by
Tenants in arrears, whether delinquent or not) owed to Seller with Seller’s
share thereof being held by Purchaser in trust for Seller and promptly delivered
to Seller by Purchaser, and with Purchaser being entitled to deduct any
reasonable collection costs incurred by Purchaser. Purchaser may not waive any
delinquent rents nor modify a lease so as to reduce or otherwise affect amounts
owed thereunder for any period in which Seller is entitled to receive a share of
the charges or amounts without first obtaining Seller’s written consent, which
consent may be given or withheld in Seller’s sole discretion. With respect to
delinquent rents and any other amounts or other rights of any kind respecting
tenants who are no longer tenants of the Property as of the Closing Date, Seller
shall retain all rights relating thereto.

Page 12

--------------------------------------------------------------------------------

Springs Medical I

                    (d)    With respect to Leases at the Property in effect on
the Closing Date (other than leases subject to the provisions of Paragraph 10(d)
hereof), any remaining tenant improvement allowances (the Tenant Improvement
Allowances”), any tenant improvement costs (the “Tenant Improvement Costs”) and
any leasing costs (the “Leasing Costs”) are listed and described on Exhibit E
attached hereto and made a part hereof and shall be the responsibility of
Seller. The aggregate amount of the Tenant Improvement Allowances, Tenant
Improvement Costs and Leasing Costs (the “Escrow Funds”) shall be deposited into
one or more escrow accounts established by Seller at Closing to pay, when due
under the applicable Lease, such amounts to the applicable tenant, contractor,
materials or service provider, or broker, as the case may be. The Escrow Funds
shall be held by the Seller in an interest bearing account and interest earned
on the Escrow Funds shall be the property of Seller. The Escrow Funds shall be
disbursed upon submission to the Seller by the applicable tenant, contractor,
materials or service provider, or broker, of the appropriate request for
disbursement, together with any partial or final lien waivers and/or other
documentation, as required by the applicable Lease terms. Any Escrow Funds
remaining un-disbursed after completion of the requirements of the applicable
Lease, together with any interest earned thereon, shall be paid to Seller. At
Closing, Seller and Purchaser shall enter into an escrow agreement in form and
substance reasonably acceptable to Seller and Purchaser (the “Escrow Agreement”)
to more fully document the foregoing agreement with regard to the Escrow Funds.

The provisions of this Paragraph 14 shall survive Closing and delivery of the
Deed.

          15.    Closing Costs. The parties shall bear the following costs:

  (a) Purchaser shall be responsible for payment of the following: (i) any and
all costs and expenses of environmental, architectural, engineering and other
inspection and feasibility studies and reports incident to Purchaser’s
inspections, (ii) the cost of the premiums and any other related fees and costs
for any owner’s and lender’s title insurance policies issued pursuant thereto,
including the cost of any endorsements required by Purchaser or its lender,
except that Seller shall contribute $3333.33 to the cost of such title insurance
policies at Closing; and (iii) notary fees and clerk’s recordation fees for
recording the special warranty deed.


  (b) Seller shall be responsible for payment of (i) the cost of preparing and
issuing the Commitment; (ii) the cost of obtaining the survey; (iii) the cost of
any corrective or curative title documents, and (iv) the transfer tax,
documentary stamp, surtax or other taxes on the deed of conveyance.


  (c) Each party shall pay its own legal fees except as otherwise expressly
provided herein. Any escrow fees shall be divided equally between the parties
hereto.


          16.    Closing. The closing (the “Closing”) shall be held on January
25, 2007 (the “Closing Date”), at the offices of Seller, or at such other time
and place as the parties may mutually agree.

Page 13

--------------------------------------------------------------------------------

Springs Medical I

          At Closing, Seller shall execute and/or deliver or cause to be
delivered to Purchaser the following closing documents all of which shall be in
form and substance reasonably satisfactory to Seller:

(a) a special warranty deed conveying the Realty, subject only to the Permitted
Exceptions and any Unpermitted Exceptions waived by Purchaser (the “Deed”);


(b) a bill of sale for all Personal Property;


(c) an assignment and assumption of Contracts including, without limitation, all
Contracts included in this transaction (including new contract(s) permitted
under Paragraph 10 above, if any) and all other Intangibles;


(d) a “non-foreign” affidavit or certificate pursuant to Internal Revenue Code
Section 1445;


(e) an appropriate and customary mechanic’s lien affidavit and affidavit of
possession in form reasonably required by the Title Company;


(f) an assignment and assumption of Leases and Security Deposits (including any
new Lease(s) permitted under Paragraph 10 above, if any);


(g) partnership resolutions, as applicable, and/or such other evidence of
authority and good standing with respect to Seller as may be reasonably required
by the Title Company;


(h) the originals (or a copy where there is no original) of all of the Leases,
Contracts, documents evidencing Intangibles and plans and specifications in
Seller’s possession;


(i) an update certificate from Seller updating the representations made by
Seller under Paragraph 7 above to the date of Closing;


(j) a written notice to each Tenant notifying them of the change in ownership
and directing them to send rent payments to Purchaser (or its Manager) at the
address provided therein;


(k) a rent roll dated as of the Closing Date, updating Exhibit C, including
current information as to delinquent rent and other charges, prepaid rent and
interest accruing on security deposits (if any), which rent roll shall be
certified by an authorized officer of Seller to be true, correct and complete in
all material respects;


(l) the Escrow Agreement; and


(m) any keys or security cards in Seller’s possession for access to the
Property.


Page 14

--------------------------------------------------------------------------------

Springs Medical I

          At Closing, Purchaser shall execute and/or deliver (as applicable) to
Seller all of which shall be conditions precedent to Seller’s obligation to
complete the transactions contemplated by this Agreement:

(a) the balance of the Purchase Price;


(b) an updated certificate from Purchaser updating the representations made by
Purchaser under Paragraph 8 above to the date of Closing;


(c) the assignment and assumption of Contracts;


(d) the assignment and assumption of Leases and Security Deposits;


(e) any documents or instruments required by the Title Company; and


(f) the Escrow Agreement.


          Both parties shall execute and deliver counterpart closing statements
and such other documents as are reasonably necessary to consummate this
transaction.

          17.    Tenant Estoppel Certificates; SNDAs. Seller shall deliver to
Purchaser, at or prior to the Closing, estoppel certificates from Tenants at the
Property (“Tenant Estoppel Certificates”) accounting for not less than 85% of
total rent at the Property in effect as of the expiration of the Inspection
Period. Except as otherwise provided herein, each Tenant Estoppel Certificate
shall be in substantially the form attached hereto as Exhibit F, subject to
reasonable modification, or in the form, if any, prescribed in the applicable
Lease. Seller’s sole obligation hereunder shall be to utilize commercially
reasonable efforts to obtain Tenant Estoppel Certificates from each such Tenant
(and shall not include any obligation to institute legal proceedings or extend
money). Seller shall deliver to Purchaser all Tenant Estoppel Certificates it
receives promptly after receipt. Seller shall also cooperate with Purchaser in
good faith to obtain such subordination, non-disturbance and attornment
agreements, if any, required by Purchaser’s lender (collectively, “SNDAs”, and
individually, an “SNDA”) from the Tenants under Tenant Leases accounting for not
less than 85% of the total rent at the Property on a form to be supplied by
Purchaser no later than three (3) business days after the expiration of the
Inspection Period. Upon receipt of the SNDAs from Purchaser, Seller shall
promptly deliver the form SNDA to each Tenant under a Tenant Lease. If, on or
before the Closing, such conditions with respect to Estoppel Certificates and
SNDAs are not satisfied (or waived in writing by Purchaser), then this Agreement
shall terminate the Deposit and shall be returned to Purchaser and no party
hereto shall have any further obligation in connection herewith except as
expressly provided in this Agreement.

          18.    Broker. Each of Purchaser and Seller warrants to the other that
it has not dealt with any real estate broker, agent, finder or salesperson in
the negotiation of this contract. If a claim for a commission or fee in
connection with this transaction is made by any broker, salesperson or finder
claiming to have dealt through or on behalf of one of the parties hereto
(“Indemnitor”), Indemnitor shall indemnify, defend and hold harmless the other
party hereunder (“Indemnitee”), and Indemnitee’s officers, directors, agents and
representatives, from and

Page 15

--------------------------------------------------------------------------------

Springs Medical I

against all liabilities, damages, claims, costs, fees and expenses whatsoever
(including reasonable attorney’s fees and court costs at trial and all appellate
levels) with respect to said claim for commission. Notwithstanding anything to
the contrary contained in this Agreement, the provisions of this paragraph shall
survive the Closing and any cancellation or termination of this Agreement.

          19.    Escrow Agent. The Escrow Agent shall hold the Deposit (or
portion thereof) in escrow, and disburse it only in accordance with the
provisions of this Agreement. The Escrow Agent shall not be deemed to be the
agent of either party hereto, and shall not be liable for any actions taken by
it in good faith, but only for its gross negligence or willful misconduct. The
parties hereby indemnify and agree to hold harmless the Escrow Agent from and
against all liabilities, damages, claims, costs, fees and expenses whatsoever
(including reasonable attorneys’ fees and court costs at all trial and appellate
levels) the Escrow Agent may incur or be exposed to in its capacity as escrow
agent hereunder, except for its gross negligence or willful misconduct. If there
be any dispute as to disposition of any proceeds held by the Escrow Agent
pursuant to the terms of this Agreement, the Escrow Agent is hereby authorized
to interplead the disputed amount or the entire proceeds with any court of
competent jurisdiction and thereby be released from all of its obligations
hereunder. The Escrow Agent shall not be liable for any failure of the
depository.

          20.    Notices. Any notices required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been given if
delivered by hand, sent by recognized overnight courier (such as Federal
Express), by facsimile confirmed received or mailed by certified or registered
mail, return receipt requested, in a postage prepaid envelope, and addressed as
follows:

If to the Seller at: NTS Realty Holdings Limited Partnership
10172 Linn Station Road
Louisville, KY 40223
Attention: Neil A. Mitchell
Phone: 502-426-4800 ext. 212
Fax: (502) 426-4994     With a copy to: Rosann D. Tafel, Esq.
NTS Development Company
10172 Linn Station Road
Louisville, KY 40223
Phone: 502-426-4800 ext. 153
Fax: (502) 426-4994    

If to the Purchaser at: Meridian Realty Investments, LLC
101 South Fifth Street, Suite 3100
Louisville, KY 40202
Attention: Brian McChesney
Phone: (502) 581-1030
Fax: (502) 581-1030

Page 16

--------------------------------------------------------------------------------

Springs Medical I

With a copy to: L. Jude Clark, Jr., Esq.
Frost Brown Todd, LLC
400 West Market Street, 32nd Floor
Louisville, KY 40202
Phone: (502) 589-5400
Fax: (502) 581-1087


If to the Escrow Agent at: Commonwealth Land Title Insurance Company
PNC Plaza
500 W. Jefferson Street
Suite 2200
Louisville, KY 40202
Attention: Andrew B. Cox, Esq.
Phone: (502) 548-0211
Fax: (502) 584-6518

Notices personally delivered or sent by overnight courier or via facsimile shall
be deemed given on the date of delivery and notices mailed in accordance with
the foregoing shall be deemed given three (3) days after deposit in the U.S.
mails.

          21.    Risk of Loss; Eminent Domain; Casualty. Except as provided in
any indemnity provision contained in this Agreement, Seller shall bear all risk
of loss with respect to the Property up to and including the Closing Date.

                    (a)    Notwithstanding the foregoing, in the event that the
Realty or any portion thereof is taken by eminent domain, condemnation or
similar taking, prior to Closing, Seller shall promptly give notice to
Purchaser, and if such taking will materially and adversely, as reasonably
determined by Purchaser and Seller, impair the use of the Property as it is
currently being operated or would materially and adversely impair access to the
Property (“Material Portion”) Purchaser shall have the option of either: (a)
terminating this Agreement by delivering written notice of such election to
Seller within ten (10) days after receipt of Seller’s notice of such taking, and
receiving a refund of the Deposit and all interest earned thereon whereupon all
parties shall be relieved of all further obligations under this Agreement except
those that are expressly stated to survive, or (b) proceeding with Closing
without reduction of the Purchase Price, in which case Seller shall assign to
Purchaser all condemnation awards and settlements, if any. In the event no
Material Portion of the Realty is taken by eminent domain prior to Closing, then
Purchaser shall be required to proceed with Closing without reduction of
Purchase Price, and Seller shall assign to Purchaser all condemnation awards and
settlements, if any.

                    (b)    In the event that the Improvements are damaged or
destroyed by fire or other casualty prior to Closing, repair of which would cost
in excess of Two Hundred Thousand Dollars ($200,000.00) to repair (as determined
by Purchaser and Seller in good faith), Purchaser shall have the option of
either: (i) terminating this Agreement by delivering written notice of such
election within ten (10) days after receipt of Seller’s determination as to the
cost of repairs, and receiving a refund of the Deposit and all interest earned
thereon whereupon all parties shall be released from all further obligations
under this Agreement, except only those that are expressly stated to survive, or
(ii) proceeding with Closing without reduction in the Purchase Price except as
provided below, or claim against Seller therefor, in which case Purchaser shall
be

Page 17

--------------------------------------------------------------------------------

Springs Medical I

entitled to all insurance proceeds, if any, resulting from such casualty, plus a
credit at Closing against the Purchase Price in the amount of any insurance
deductible that is actually deducted from the proceeds made available to
Purchaser. In the event only a portion of the Improvements is damaged or
destroyed by fire or other casualty prior to Closing, repair of which would cost
less than or equal to Two Hundred Thousand Dollars ($200,000.00) (as determined
by Purchaser and Seller in good faith), then Purchaser shall be required to
proceed with Closing without reduction in the Purchase Price or claim against
Seller therefor, and Seller may elect to either repair and restore the
Improvements (in which case Closing shall be extended for a reasonable time, not
to exceed ninety (90) days, until completion of such restoration), or to assign
and transfer to Purchaser insurance proceeds, if any, resulting from such
casualty, and credit Purchaser at Closing with an amount of any insurance
deductible that is actually deducted from the proceeds made available to
Purchaser.

          22.    Limitation of Liability. Except as otherwise specifically
provided for in this Agreement, none of the shareholders, partners, officers,
directors, agents or employees, heirs, successors or assigns of Seller (“Seller
Representatives”) shall have any personal liability of any kind or nature, nor
shall Purchaser have the right to receive any judgment in or otherwise recover
against the assets of the aforesaid for or by reason of any matter or thing
whatsoever under, in connection with, arising out of or in any way related to
this Agreement and the transactions contemplated herein, and Purchaser hereby
waives for itself and anyone who may claim by, through or under Purchaser any
and all rights to sue or recover on account of any such alleged personal
liability or to receive any judgment in or otherwise recover against the assets
of Seller, the Affiliates of Seller or the respective Seller Representatives.

                    Except as otherwise specifically provided for in this
Agreement, none of the shareholders, partners, officers, directors, agents or
employees, heirs, successors or assigns of Purchaser (” Purchaser
Representatives”) shall have any personal liability of any kind or nature, nor
shall Seller have the right to receive any judgment in or otherwise recover
against the assets of the aforesaid for or by reason of any matter or thing
whatsoever under, in connection with, arising out of or in any way related to
this Agreement and the transactions contemplated herein, and Seller hereby
waives for itself and anyone who may claim by, through or under Seller any and
all rights to sue or recover on account of any such alleged personal liability
or to receive any judgment in or otherwise recover against the assets of
Purchaser, the Affiliates of Purchaser or the respective Purchaser
Representatives.

          23.    Closing on Springs Medical Office Center II and Springs Office
Building. The obligations of Seller to complete the transactions contemplated by
this Agreement and to close on the sale of the Property to Purchaser are
expressly conditioned on the Purchaser simultaneously consummating the
transactions contemplated in, and performing all of Purchaser’s obligations
under: (a) that certain Purchase and Sale Agreement of even date herewith
between Dutchman Parkway Investors, LLC, a Kentucky limited liability company
and Purchaser, with respect to the Property located at 6420 Dutchmans Parkway,
Louisville, Kentucky 40205 and commonly known as “Springs Medical Office Center
II”; and (b) that certain Purchase and Sale Agreement of even date herewith
between Seller and Purchaser with respect to the Property located at 950
Breckinridge Lane, Louisville, Kentucky, and commonly known as “Springs Office
Building.”

Page 18

--------------------------------------------------------------------------------

Springs Medical I

          24.    Miscellaneous.

  (a) This Agreement shall be construed and enforced in accordance with the laws
of the Commonwealth of Kentucky. All of the parties to this Agreement have
participated fully in the negotiation and preparation hereof, and, accordingly,
this Agreement shall not be more strictly construed against any one of the
parties hereto.


  (b) In the event any term or provision of this Agreement be determined by
appropriate judicial authority to be illegal or otherwise invalid, such
provision shall be given its nearest legal meaning or be construed as deleted as
such authority determines, and the remainder of this Agreement shall be
construed to be in full force and effect.


  (c) In the event of any litigation between the parties under this Agreement,
the prevailing party shall be entitled to reasonable attorney’s fees and court
costs at all trial and appellate levels. The parties stipulate and agree that
venue in any such litigation shall be laid in Jefferson County, Kentucky.


  (d) In construing this Agreement, the singular shall be held to include the
plural, the plural shall be held to include the singular, the use of any gender
shall be held to include every other and all genders, and captions and paragraph
headings shall be disregarded.


  (e) All of the exhibits attached to this Agreement are incorporated in, and
made a part of, this Agreement.


  (f) All references to a number of days shall mean calendar days unless
Business Days are expressly referred to. A Business Day is any Monday, Tuesday,
Wednesday, Thursday or Friday other than a day on which banking business is not
generally conducted in the County in which the Property is located. If the time
for performance of any obligation hereunder shall fall on a Saturday, Sunday or
holiday, the time for performance shall be extended to the next succeeding
Business Day.


          25.    Entire Agreement. This Agreement constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof and there are no other agreements, representations or warranties
other than as set forth herein. This Agreement may not be changed, altered or
modified except by an instrument in writing signed by the party against whom
enforcement of such change would be sought. This Agreement shall be binding upon
the parties hereto and their respective successors and assigns. This Agreement
may be executed in one or more counterparts, each of which will be deemed to be
an original copy of this Agreement and all of which, when taken together, will
be deemed to constitute one and the same agreement.

          26.    Assignment. This Agreement shall be assigned to an affiliate of
Purchaser and to non-affiliated tenants-in-common in connection with Purchaser’s
intended tenants-in-common (“TIC”) transaction, each of which affiliates and
tenants-in-common shall be a single asset Delaware limited liability company,
and Seller acknowledges and consents to such assignment.

Page 19

--------------------------------------------------------------------------------

Springs Medical I

Purchaser shall remain liable following such assignment up until Closing, after
which Purchaser’s assignee shall be solely liable for all surviving obligations
hereunder. This Agreement shall not otherwise be assigned or transferred,
whether directly or by operation of law or otherwise, without the prior written
consent of Seller in its sole and absolute discretion and any such assignment or
transfer made or attempted to be made by Purchaser shall be null and void.

          27.    Section 1031 Exchange. Purchaser shall cooperate fully with
Seller, but at no additional cost to Purchaser, to allow Seller to structure the
sale of the Property to accommodate a like-kind exchange pursuant to Section
1031 of the Internal Revenue Code of 1986, as amended, including specifically,
Seller’s right to assign this Agreement to a qualified intermediary in
connection therewith.

          28.    Recording. Neither this Agreement nor a memorandum thereof
shall be recorded, and the act of recording such by Purchaser shall be an act of
default hereunder by Purchaser and subject to the provisions of Paragraph 11
hereof.


REMAINDER OF PAGE BLANK
SIGNATURES APPEAR ON NEXT PAGE

Page 20

--------------------------------------------------------------------------------

Springs Medical I

          EXECUTED as of the date first above written in several counterparts,
each of which shall be deemed an original, but all constituting only one
agreement.

SELLER:

NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited
partnership

By:   NTS Realty Capital, Inc., a Delaware
corporation, its Managing General
Partner

By: /s/ Brian F. Lavin
——————————————
Name: Brian F. Lavin Title: President Date: 11/10/06         PURCHASER:

MERIDIAN REALTY INVESTMENTS,
LLC
a Kentucky limited liability company

By: /s/ Terri Allen
——————————————
Print Name: Terri Allen Title: Manager Date: 11-10-06

Page 21

--------------------------------------------------------------------------------

Springs Medical I


AGREEMENT OF ESCROW AGENT

          The undersigned has executed this Agreement solely to confirm its
agreement to hold the Deposit in escrow in accordance with the provisions
hereof, and to comply with the provisions of Paragraph 19.

          In witness whereof, the undersigned has executed this Agreement as of
November 10, 2006.

COMMONWEALTH LAND TITLE INSURANCE
COMPANY

By: /s/ Andrew B. Cox
——————————————
Print Name: Andrew B. Cox Title: Vice President Date: 11-13-06

Page 22